 

Case 1:19-cv-10475-LGS-DCF Document 30 Filed 02/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANNIE FARMER,

Plaintiff, CASE NO: 19-cv-10475-LGS-DCF

Vv.

DARREN K. INDYKE and RICHARD D. KAHN,
in their capacities as the executors of the

ESTATE OF JEFFREY EDWARD EPSTEIN and
GHISLAINE MAXWELL,

Defendants.

 

DECLARATION OF SABINA MARIELLA

SABINA MARIELLA, pursuant to 28 U.S.C. § 1746, declares under penalty of perjury
that the following is true and correct:

1, I am an associate at the law firm Boies Schiller Flexner LLP and am duly licensed
to practice law in the State of New York and before this Court. I represent Plaintiff Annie Farmer
in this matter.

2, I respectfully submit this Declaration pursuant to the Court’s February 12, 2020,
Order Granting Plaintiff's Motion to Approve Alternate Service on Defendant Ghislaine Maxwell
(the “Order”) (ECF No. 27).

3. Attached hereto as Exhibit A is a true and correct copy of an email that I sent to
gmax@ellmax.com on February 12, 2020. Pursuant to the Order, the email included an image of
the Order and attached a copy of the docket. The email also attached a copy of the Complaint in

this matter (ECF No. 1) and the summons as to Ghislaine Maxwell (ECF No. 6).

a
 

Case 1:19-cv-10475-LGS-DCF Document 30 Filed 02/14/20 Page 2 of 2

4, Attached hereto as Exhibit B is a true and correct copy of an email that I sent
Ghislaine Maxwell’s attorneys, Jeffrey S. Pagliuca, Laura A. Menninger, and Ty Gee of Haddon,
Morgan and Foreman, P.C., on February 12, 2020. Pursuant to the Order, the email included an
image of the Order and attached a copy of the docket. The email also attached a copy of the

Complaint in this matter (ECF No. 1) and the summons as to Ghislaine Maxwell (ECF No. 6).

Dated: February 14, 2020
New York, New York

Wi

Sabina Marielta-—~
